OPINION OF THE COURT
Memorandum.
 The order of the Appellate Division should be affirmed. Defendant has failed to meet his burden of “demonstrat[ing] the absence of strategic or other legitimate explanations for counsel’s alleged failure[s]” (People v Wragg, 26 NY3d 403, 409 [2015]) and, thus, he cannot prevail on his ineffective assistance of counsel claim. His assertions that County Court erred in charging the jury and deprived him of his constitutional right to present a defense by excluding certain evidence are unpreserved (see People v Angelo, 88 NY2d 217, 222 [1996]; People v Autry, 75 NY2d 836, 839 [1990]). Defendant’s remaining arguments have been considered and found to be lacking in merit.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.